            Case 1:19-cv-09228-RA Document 7 Filed 12/11/19 Page 1 of 6




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


  DANIEL GOMEZ CASTRILLON

                                   Plaintiff,                     Docket No. 1:19-cv-09228-RA-OTW

          - against -                                             JURY TRIAL DEMANDED




  BEN-AMUN CO., INC.               Defendant.




                        PLAINTIFF’S ANSWER TO COUNTERCLAIMS

         Plaintiff Daniel Gomez Castrillon (“Plaintiff” or “Castrillon”), via counsel, hereby

 submits the following answer to the counterclaims asserted by Defendant Ben-Amun Co., Inc.

 (“Defendant”).

 Counterclaims

       19. Admits that Defendant has asserted a counterclaim for copyright infringement based on

a jewelry design and avers that such counterclaim is frivolous.

       20. Admits.

       21. Admits.

       22. Plaintiff lacks knowledge or information to form a belief as to the truth of this

allegation and therefore denies.

       23. Plaintiff lacks knowledge or information to form a belief as to the truth of this

allegation and therefore denies.

       24. Plaintiff lacks knowledge or information to form a belief as to the truth of this

allegation and therefore denies.
               Case 1:19-cv-09228-RA Document 7 Filed 12/11/19 Page 2 of 6




       25. Admits.

       26. Admits.

       27. Admits and avers that Plaintiff did not need permission nor a license from the alleged

copyright holder of the jewelry designs depicted as fashion accessories in the Photographs.

       28. Denies and avers that each of the Photographs contains a depiction of the Earrings as

fashion accessories modeled by a celebrity.

       29. Admits.

       30. Denies on grounds that this allegation calls for a legal conclusion.

       31. Admits.

       32. Denies on grounds that this allegation calls for a legal conclusion.

       33. Denies on grounds that this allegation calls for a legal conclusion.

       34. Denies on grounds that this allegation calls for a legal conclusion.

       35. Denies on grounds that this allegation calls for a legal conclusion.

       36. Denies on grounds that this allegation calls for a legal conclusion.

       37. Denies on grounds that this allegation calls for a legal conclusion.

       38. Denies on grounds that this allegation calls for a legal conclusion, but admits that

Castrillon’s intent at the time of filing the applications was to claim sole and exclusive ownership

of any copyright in the Photographs.

       39. Admits.

       40. Admits Castrillon now seeks to enforce his claimed copyright in the Photographs

against Ben-Amun and avers that Ben-Amun caused harm and prejudice to itself by violating

federal law.

       41. Admits.

       42. Admits that Plaintiff sought to claim sole and exclusive copyrights to his Photographs,

but denies the remainder of this allegation on grounds that this allegation calls for a legal
              Case 1:19-cv-09228-RA Document 7 Filed 12/11/19 Page 3 of 6




conclusion.

       43. Denies.

       44. Denies.

First Claim

       45. Denies.

       46. Plaintiff lacks knowledge or information to form a belief as to the truth of this

allegation and therefore denies.

       47. Denies and avers that the Earrings were depicted in Photographs exclusively owned and

authored by Plaintiff.

       48. Denies on grounds that this allegation calls for a legal conclusion.

       49. Denies.

       50. Denies.

       51. Denies.

       52. Denies.

Second Claim

       53.Denies

       54. Denies on grounds that this allegation calls for a legal conclusion.

       55. Denies.

       56. Denies.

       57. Denies

       58. Denies.

Third Claim

       59. Denies.

       60. Denies on grounds that this allegation calls for a legal conclusion.

       61. Denies on grounds that this allegation calls for a legal conclusion.
            Case 1:19-cv-09228-RA Document 7 Filed 12/11/19 Page 4 of 6




       62. Denies on grounds that this allegation calls for a legal conclusion.

       63. Denies.

       64. Denies.

       65.Denies.

       66. Denies.

       67. Denies.

Prayer For Relief

Plaintiff denies that Defendant is entitled to any relief on its counterclaims.



                                   AFFIRMATIVE DEFENSES

                                      First Affirmative Defense

                                      (Failure to State a Claim)

   (a) Because a photographer does not need to obtain a license to display his own photographs

       which depict a celebrity modeling earrings as fashion accessories, Defendant has failed to

       state a claim for which relief may be granted on its first counterclaim.

   (b) Because a photographer does not need to identify the jewelry designs modeled as fashion

       accessories in his photographs as “pre-existing works” when registering copyrights to his

       own photographs, Defendant has failed to state a claim for which relief may be granted on

       its second and third counterclaims.

                                      Second Affirmative Defense

                         (Lack of Standing/Invalidity of Alleged Copyright)

   With respect to its first counterclaim, Defendant has failed to identify any copyright

   registration certificates applicable to the Earrings and therefore lacks standing to sue for

   copyright infringement as a matter of law.
           Case 1:19-cv-09228-RA Document 7 Filed 12/11/19 Page 5 of 6




                                     Third Affirmative Defense

                                         (License/Consent)

   By providing the Earrings to the art director who organized the photoshoot and/or the celebrity

   model depicted in Plaintiff’s Photographs, Defendant consented to the Earrings being

   photographed as fashion accessories and thereby granted Plaintiff a license to display those

   Photographs on his website.

                                    Fourth Affirmative Defense

                                    (Unclean Hands / Estoppel)

   Defendant’s request for relief on its counterclaims is barred by the doctrine of unclean hands

   and/or equitable estoppel.

                                     Fifth Affirmative Defense

                          (Validity of Plaintiff’s Copyright Registration)

   Defendant has complied with all legal and regulatory requirements attendant to the registration

   of his Photographs with the U.S. Copyright Office.



                                 DEMAND FOR TRIAL BY JURY

   Plaintiff hereby demands a trial by jury with respect to all of Defendant’s counterclaims under

   FRCP 38.

Dated: December 11, 2019
       Valley Stream, NY

                                                            LIEBOWITZ LAW FIRM, PLLC

                                                            /s/richardliebowitz/
                                                            Richard Liebowitz, Esq.

                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, NY 11580
                                                            516-233-1660
                                                            RL@LiebowitzLawFirm.com

                                                            Attorneys for Plaintiff
Case 1:19-cv-09228-RA Document 7 Filed 12/11/19 Page 6 of 6
